Title: To James Madison from John Gavino, 29 June 1802
From: Gavino, John
To: Madison, James


					
						No. 93
						Sir
						Gibraltar 29th. June 1802
					
					After referring you to mine No. 91 & 92 ⅌ this Conveyance, still detaind by Contrary Wind, have 

now to inform you that Yesterday Saml: Moor Commander of the English Brig Mary from Mahon, who 

parted Company on the 24th: Inst: to the Eastward of the Rock with the American Brig Rose whose 

Commander deliverd him the following Note, Vizt: “Captain Andrew Morris, Brig Franklin bound to 

Martineca, belonging to Summaril & Brown of Philadelpa: taken the 17t: June Inst: off Cape Palos in 

Compy: with the Rose—signd Willm: Whitehead.
					Capn. Moor further told me, he was informed by Capn: Whitehead that the Capturing Vessel 

was a Galliott with three Latin Sails, and boarded the Franklin at 12 oClock at Night.
					We have also accot: of a Galiott boarding a Swedish Schooner that Saild from Alicante the 16th: 

Inst: bound to Teresiexa to load Salt said day off Cape Sinera, took out the Men and Pilferd the Seamens 

Cloaths.  They then quited the Schooner.  A Gibraltar armed Vessel being in Sight Cheased the Galiott, 

but she got off, after which took the Schooner into Port, from which Circumstances it is Supposed the 

Galiott is a Pirate.  I have the honor to be, Sir Your most obedt: & most he. Servt:
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
